LANNING, District Judge.
After examining the papers in this case and hearing counsel, I have reached the conclusion that the restraining order of March 4, 1907, should be vacated so that the order of the New York City Court dated February 27, 1907, may have due effect. That court plainly had jurisdiction of the, proceedings in which the order was made. The order was based on an opinion by that court in which the conclusion was expressed that the bankrupt’s attorneys had a lien upon the judgment which the bankrupt had previously recovered against Kneeland & Kneeland. The proofs before me amply sustain the conclusion of that court.
An order may be presented to me vacating and setting aside the restraining order of March 4, 1907.